Case 6:20-cv-01657-CEM-GJK Document 75 Filed 10/06/20 Page 1 of 3 PageID 813


                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

COMMODITY FUTURES
TRADING COMMISSION,                                          Case No. 6:20-cv-1657
     Plaintiff,


v.
HIGHRISE ADVANTAGE, LLC, BULL
RUN ADVANTAGE, LLC, GREEN
KNIGHT INVESTMENTS, LLC, KING
ROYALTY LLC, SR&B INVESTMENT
ENTERPRISES, INC., AVINASH
SINGH, RANDY ROSSEAU, DANIEL
COLOGERO, HEMRAJ SINGH and
SURUJPAUL SAHDEO,
      Defendants.
________________________________________
                 SUPPLEMENTAL CERTIFICATE OF INTERESTED PERSONS
                      AND CORPORATE DISCLOSURE STATEMENT


        I hereby disclose the following, pursuant to this Court’s Interested Persons Order:


        1.)    The name of each person, attorney, association of persons, firm, law firm,
partnership, and corporation that has or may have an interest in the outcome of this action --
including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies
that own 10% or more of a party's stock, and all other identifiable legal entities related to any party
in the case:

            •     Highrise Advantage, LLC (Defendant)

            •     Avinash Singh (Defendant)

       2.)      The name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:
             •    None.



                                                  Page 1 of 3
Commodity Futures Trading Commission v. Highrise Advantage, LLC, et al
Case No.: 6:20-cv-01657
Supplemental Certificate of Interested Persons and Corporate Disclosure Statement
Case 6:20-cv-01657-CEM-GJK Document 75 Filed 10/06/20 Page 2 of 3 PageID 814


       3.)     The name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors' committee (or twenty 20 largest
unsecured creditors) in bankruptcy cases:


             •   None.


       4.)     The name of each victim (individual and corporate) of civil and criminal conduct
alleged to be wrongful, including every person who may be entitled to restitution:


             •   Debora Gornicki                                          •   Ernie Rosseau
             •   Mahindranauth Deonauth                                   •   Reginald Ferguson
             •   Nelawattie Deonauth                                      •   Erin Kohorn
             •   David Eli Waligora                                       •   Meena Rajram
             •   Tessy Joseph                                             •   Dharamraj Rajram
             •   Mariano Padilla                                          •   Maria Rosalva Meca Abad
             •   Jennifer Prado,                                          •   Bert Lewis
             •   MA Investments Enterprise                                •   Dave Lall
                 LLC
                                                                          •   Robert Brandon Hayes
             •   James R. Rinehart                                        •   Brittany Ann Hayes
             •   Shanta Hall                                              •   Carly Shepherd
             •   Soomita Tewari                                           •   Nicol Altavilla
             •   Vikash Tewari                                            •   Ernest Rosseau
             •   Amisha Tewari                                            •   Christopher Ali
             •   Yogeshwar K. Persaud                                     •   Vic Seonath
             •   JeanMichel Sverzut (ph.)                                 •   Elisha Bernard (ph.)



        I certify that, except as disclosed above, I am unaware of any actual or potential conflict of
interest involving the district judge and magistrate judge assigned to this case, and will
immediately notify the Court in writing on learning of any such conflict. I further certify that I
have inserted “None” if there is no actual or potential conflict of interest.



                                                  Page 2 of 3
Commodity Futures Trading Commission v. Highrise Advantage, LLC, et al
Case No.: 6:20-cv-01657
Supplemental Certificate of Interested Persons and Corporate Disclosure Statement
Case 6:20-cv-01657-CEM-GJK Document 75 Filed 10/06/20 Page 3 of 3 PageID 815


October 6, 2020


                                                             Respectfully submitted,
                                                             s/Jeffrey M. Garber
                                                             Jeffrey M. Garber, Esq.,
                                                             FBN:102776
                                                             CIKLIN LUBITZ
                                                             515 No. Flagler Drive, 20th Floor
                                                             West Palm Beach, Florida 33401
                                                             Tel: (561) 832-5900/Fax: (561) 833-4219
                                                             Email: service@ciklinlubitz.com
                                                                     jgarber@ciklinlubitz.com
                                                             Attorneys for Highrise Advantage, LLC and
                                                             Avinash Singh


                                     CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on October 6, 2020, I electronically filed the foregoing with

the Clerk of the Court and the parties of record by using the CM/ECF system.



                                                             s/Jeffrey M. Garber
                                                             Jeffrey M. Garber
                                                             Attorneys for Highrise Advantage, LLC and
                                                             Avinash Singh




                                                  Page 3 of 3
Commodity Futures Trading Commission v. Highrise Advantage, LLC, et al
Case No.: 6:20-cv-01657
Supplemental Certificate of Interested Persons and Corporate Disclosure Statement
